             Case 2:19-cv-03830-PD Document 1 Filed 08/23/19 Page 1 of 20



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  DENNIS MACCHIO                                 :
  435 Green Street                               :
  Lehighton, PA 18235                            : Civil Action No. ______________________
                                                 :
                 Plaintiff,                      : COMPLAINT
                                                 :
  v.                                             : JURY TRIAL DEMANDED
  BERTIL ROOS ROAD RACING, LLC                   :
  17047 Beeline Highway                          :
  Jupiter, FL 11478                              :
                                                 :
  and                                            :
                                                 :
  IRGSE RACING, LLC                              :
  888 7th Avenue                                 :
  New York, NY 10106                             :
  ,                                              :
                Defendants.

                                           COMPLAINT

        Plaintiff Dennis Macchio (“Plaintiff” or “Macchio”), by and through counsel, for its

Complaint against Defendants Bertil Roos Road Racing, LLC (“Bertil Roos”) and IRGSE

RACING, LLC (“IRG”) (collectively “Defendants”) states as follows:

                                         INTRODUCTION
        1.     This action for declaratory, injunctive and monetary relief is brought as a measure

of last resort to prevent the theft of equity from an individual by a private equity group.

        2.     Plaintiff Dennis Macchio is a lifelong race car driver and instructor. Since 1983,

Macchio has spent his life in race cars, both competing himself and teaching others how to drive

and compete safely.

        3.     In 1999, Macchio purchased Bertil Roos Racing School. Operating under the

motto “Do it right, or don’t do it at all,” Macchio applied his decades of experience as a driver,
             Case 2:19-cv-03830-PD Document 1 Filed 08/23/19 Page 2 of 20




track owner, manager, designer, team owner, instructor and coach to build the finest and most

successful racing schools in the world.

       4.      In 2017, after nearly two decades of operation, Macchio was approached by

Defendant IRG, a private equity-backed conglomerate with a portfolio of various racetracks and

related assets, which expressed an interest in partnering with Macchio on a joint venture.

       5.      Intrigued by the opportunity and looking to expand the reach of the already-

successful Bertil Roos Racing School, Macchio agreed to enter into a joint venture with IRG to

form a new company, Bertil Roos Road Racing, LLC. As consideration for folding Bertil Roos

Racing School into the new company, Macchio would own 30% of the new Bertil Roos and serve

as its President, and IRG would own 70%.

       6.      The deal also included call and put options, which would allow Macchio to sell his

interest in Bertil Roos for $350,000 or fair market value, whichever was greater at the time

       7.      Although IRG promised Macchio the world, including open communication and

substantial financial and marketing support, from the outset, IRG began undermining Bertil Roos

in any way it could, including hiding documents from Macchio, cramming down IRG’s expenses

on to Bertil Roos balance sheet in order to undercut Bertil Roos’s value and profitability, and

engaging in nepotism harmful to Bertil Roos’s marketing efforts and customer relationships.

       8.      Nevertheless, in 2018, Macchio exceeded the revenue targets set by IRG by more

than 50%, earning a $25,000 bonus, which was not timely paid.

       9.      Despite this, Macchio was unceremoniously terminated for cause on July 23, 2019,

with Bertil Roos manufacturing a baseless justification for his termination.

       10.     By terminating Macchio for cause, Bertil Roos triggered a provision in the

Operating Agreement under which they had the Board of Directors “revalue” the company at




                                                  2
              Case 2:19-cv-03830-PD Document 1 Filed 08/23/19 Page 3 of 20




$10,000, arbitrarily reducing the value of Macchio’s equity by more than 99%, from at least

$350,000 to $3,000.

        11.     At the same time, Bertil Roos has threatened to enforce Macchio’s noncompete

agreement if he obtains another job in racing.

        12.     In short, IRG and Bertil Roos have thrown Macchio out of his company, stolen his

equity and are preventing him from earning a living.

        13.     Macchio, an individual, has been left with no choice but to obtain counsel, expend

substantial resources and file this lawsuit in a last ditch effort to preserve his equity in the

company that he built.



                                            THE PARTIES
        14.     Plaintiff Dennis Macchio is an individual residing at 435 Green Street, Lehighton,

PA, 18235 and is a citizen and resident of the Commonwealth of Pennsylvania.

        15.     Defendant Bertil Roos Road Racing, LLC is an organization incorporated and

existing under the laws of Delaware with a principle place of business at 17047 Beeline Highway,

Jupiter, Florida 33478.

        16.     Defendant IRGSE Racing, LLC is an organization incorporated and existing under

the laws of Delaware with a principle place of business at

                                           JURISDICTION
        17.     This Court has subject matter jurisdiction over this action pursuant to federal

diversity jurisdiction under 28 U.S.C. § 1332 because the parties are completely diverse of

citizenship and the amount in controversy exceeds seventy-five thousand dollars ($75,000).




                                                    3
             Case 2:19-cv-03830-PD Document 1 Filed 08/23/19 Page 4 of 20




       18.     This Court has personal jurisdiction over the Defendants due to Defendants’

voluntary ties and connections to the Commonwealth of Pennsylvania, and because the contracts

at issue in this action were negotiated in Pennsylvania.

                                               VENUE
       19.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b)(2) & (b)(3)

because the Agreements at issue were negotiated in this judicial district; a substantial part of the

events, omissions, or property at issue occurred or is located in this judicial district; and/or both

Defendants are subject to the personal jurisdiction of this Court with respect to this action.

                       ALLEGATIONS APPLICABLE TO ALL CLAIMS

                              Dennis Macchio and Bertil Roos Racing
       20.     After a brief career in marketing, Dennis Macchio entered the world of competitive

racing in 1986, when he founded Hot Shoe Racing, which specialized in racetrack management,

race team consulting and driver development.

       21.     In 1999, Macchio founded Bertil Roos Racing School, which focused on training

all levels of aspiring racers, emphasizing safety and accessibility above all.

       22.     Under Macchio’s leadership and guidance, and the school’s adherence to its motto,

“Do it right, or don’t do it at all,” the Racing School grew into one of the finest and most

successful in the world.

       23.     Trading on his relationships with tracks and vendors built over decades in the

industry, Macchio was able to negotiate favorable pricing and terms, adding to the Racing

School’s profitability and value.

       24.     Despite several economic downturns between 1999 and 2017, which forced the

closure or bankruptcy of many competing schools and other companies in the racing industry,

Macchio’s Racing School operated uninterrupted and without mass layoffs during this time.




                                                   4
              Case 2:19-cv-03830-PD Document 1 Filed 08/23/19 Page 5 of 20




        25.     As a result, Macchio’s Racing School was well-positioned for continued success.


                            The Formation of the “Joint Venture” With IRG
        26.     Undoubtedly and unsurprisingly attracted by the prolonged and continuous success

of Macchio’s Racing School and Macchio’s own experience and reputation in the industry,

Defendant IRG approached Macchio in 2017 concerning a joint venture.

        27.     IRG is a New York-based, private-equity backed organization that owns a

portfolio of race tracks.

        28.     Macchio, seeking to grow his school and expand on its successes, saw IRG’s offer

as an opportunity to bring racing to a wider audience, provide security for his employees, and

protect both his legacy and his equity.

        29.     Macchio was 65 years old at this time, and saw the opportunity IRG was offering

as a way to ensure that he would have adequate resources for retirement.

        30.     IRG’s President and Chief Executive Officer, Lou Partenza, presented the

opportunity as one that would fill all of Macchio’s requirements.

        31.     To wit, IRG would provide financial backing and allow Macchio to continue to run

the joint venture as he saw fit.

        32.     In October of 2017, Macchio and IRG agreed to enter into a joint venture.

        33.     Under the terms of the joint venture, a new company, Bertil Roos Road Racing,

LLC, (“Bertil Roos”) would be created, and Macchio would be its president.

        34.     To memorialize the terms of Macchio’s role as president, Bertil Roos presented

Macchio with an offer letter, under which Macchio would receive a salary of $165,000 per year

and a 30% Membership Interest in Bertil Roos as “additional compensation for your

employment.” See Exhibit A at p.1.




                                                 5
                Case 2:19-cv-03830-PD Document 1 Filed 08/23/19 Page 6 of 20




          35.     According to the terms of the offer, Macchio was given a seat on the Board of

Member Representatives of Bertil Roos. Id.

          36.     The terms of the offer also included a “Term” clause, under which the terms of

Macchio’s employment were noted as being “at will.” Id.

          37.     No mention is made of in the offer letter of a caused based termination, or the

impact that such a termination could or would have on Macchio’s employment compensation.

          38.     The offer letter was drafted by Bertil Roos, and Macchio had no role in its

creation.

          39.     Macchio executed the offer letter on October 29, 2017. Id. at 5

          40.     The parties also executed a 53-page Amended and Restated Operating Agreement

for Bertil Roos on October 20, 2017. See Exhibit B.

          41.     The operating agreement purported to set forth the “regulations, terms and

conditions of the operation of the Company.” Id. at 1.

          42.     The Operating Agreement memorialized Macchio’s seat on the Board of Directors

of the company. Id. at ¶ 7.1(b).

          43.     According to the terms of the Operating Agreement, “Dennis [Macchio] will serve

as his own Member Representative until his earlier death, disability, resignation or removal or his

Percentage Interest decreasing below 10%...” Id.

          44.     According to the terms of the Operating Agreement, “Each Member

Representative will discharge his or her duties as a Member Representative in good faith, with the

care an ordinarily prudent person in a like position would exercise under similar circumstances,

and in a manner he or she reasonably believes to be in the best interests of the Company.” Id. at ¶

7.1(d).




                                                    6
             Case 2:19-cv-03830-PD Document 1 Filed 08/23/19 Page 7 of 20




       45.     The Operating Agreement also contained “Call” and “Put” Options governing the

repurchase of Membership Interests.

       46.     The Call Option provided as follows:

                (a)     IRG (or its Affiliates by assignment IRG (or its Affiliates
                by assignment from IRG or other designees) will, in addition to the
                rights and options otherwise provided in ARTICLE IX, at any time
                after the 2nd anniversary of the date of this Agreement, have the
                exclusive right and option (the “IRG Call Option”), to be exercised
                by delivering a written notice (a “Call Notice”) to Dennis, to
                purchase all of the Membership Interest of Dennis at the applicable
                purchase price (determined pursuant to Section 9.6) as of the date
                of the Call Notice.

                (b) Where the IRG Call Option is exercised, Dennis will, within 30
                days after his receipt of the Call Notice, deliver (and absent such
                delivery will be deemed hereby to have delivered) to IRG an
                assignment of all their right, title and interest in or to its
                Membership Interests, which assignment will be without warranty
                or representation, except that Dennis will represent (or hereby be
                deemed to represent) to IRG that he is the owner of all the
                Membership Interest so assigned and that such Membership
                Interest is free and clear of all liens and encumbrances.
                Concurrently therewith, IRG will deliver to Dennis the
                consideration for his Membership Interest.

Id. at ¶9.4.
       47.     The Put Right provides as follows:

                (a) Right to Sell. Dennis will have the right (the “Put Right”),
                subject to the conditions in Section 9.8(b) below, to elect to sell to
                the Company all, but not less than all, of his Membership Interest
                held by Dennis and his permitted transferees at a price equal to
                $350,000.00 (subject to reduction on a pro rata basis if Dennis
                transfers any of his Membership Interest) (the “Put Purchase
                Price”) any time after the 3rd anniversary of this Agreement;
                provided, however, that Dennis may not exercise the Put Right
                during any period that an event has occurred that causes Dennis’
                Membership Interest to be subject to purchase or sale under
                Sections 9.3, 9.4 or 9.5, as applicable.

                (b) Conditions. Dennis may exercise the Put Right only if (i)
                Dennis has not been terminated by the Company or its Affiliates


                                                   7
              Case 2:19-cv-03830-PD Document 1 Filed 08/23/19 Page 8 of 20



                 for Cause; (ii) Dennis has not resigned from the Company; and (iii)
                 neither Dennis nor Bertil Roos are in material breach under this
                 Agreement, the Purchase Agreement, the Protective Covenants
                 Agreement, or any other agreement to which IRG (or its Affiliates)
                 and Dennis (or his Affiliates) are a party.

 Id. at ¶9.8.
        48.     The Parties also executed a Subscription Agreement on October 20, 2017, see

Exhibit C, and a Contribution and Asset Purchase Agreement on October 19, 2017. See Exhibit D.

Both documents were drafted by Bertil Roos and/or IRG.

                        IRG Begins Its Campaign To Force Macchio Out


        49.     Despite its promises, immediately following the close of the deal, IRG and Lou

Partenza launched an effort to force Macchio out of Bertil Roos and to obtain Macchio’s 30%

interest for IRG.

        50.     When IRG and Partenza announced the terms of the deal between Macchio and

IRG regarding the formation of Bertil Roos, IRG and Partenza announced the deal as IRG’s

“acquisition” of Macchio’s racing school.

        51.     This announcement caused great concern and significant difficulties with partners,

vendors and tracks, which had all been dealing with Macchio as owner for years.

        52.     Several parties reached out to Macchio to voice those concerns and threatened to

pull their business from Bertil Roos if Macchio was no longer in control.

        53.     Macchio did his best to assure them that the agreement was a partnership, not an

acquisition,

        54.     As a result of this announcement, IRG effectively handicapped Bertil Roos before

it could even get started.

        55.     Unfortunately, this initial event was a harbinger of things to come, and indicative

of IRG’s plan to cripple Bertil Roos.



                                                  8
             Case 2:19-cv-03830-PD Document 1 Filed 08/23/19 Page 9 of 20




       56.     As part of its plan to reduce the accounting value of Bertil Roos, IRG began

forcing expenses onto IRG’s books.

       57.     By way of example, when Bertil Roos needed a truck to transport cars to tracks,

IRG promised Macchio that he could use a spare used truck for no cost.

       58.     Later, Macchio discovered that IRG had charged Bertil Roos $60,000 for that

truck, a figure in excess of what Bertil Roos could have spent to acquire a new truck.

       59.     IRG and Partenza have likewise overcharged Bertil Roos for advertising and

marketing expenses.

       60.     Partenza also forced Bertil Roos to hire his fresh-out-of-college daughter as Bertil

Roos’s director of Marketing, a position for which she was unqualified, at a rate far above market.

Although no fault of her own, her inexperience in the industry and with marketing in general cost

Bertil Roos significant relationship capital.

       61.     To prevent Macchio from discovering these efforts, IRG and Partenza refused to

share with Macchio the full financials of Bertil Roos.

       62.     Even now, Macchio has not been provided with the documents necessary to

determine the extent of the financial malfeasance by IRG and Partenza.

       63.     At the same time IRG and Partenza were saddling Bertil Roos with expenses, they

were making it difficult for Macchio to run Bertil Roos.

       64.     For example, IRG failed to maintain minimum balances in Bertil Roos expense

accounts, causing Bertil Roos to default on obligations to vendors, while at the same time

instructing Macchio not to pay those vendors via company credit cards.

       65.     IRG also promised Macchio that Bertil’s Roos’s fleet of vehicles would be

expanded so that the school could be properly and safely run.




                                                 9
             Case 2:19-cv-03830-PD Document 1 Filed 08/23/19 Page 10 of 20




       66.      Despite this, IRG never provided Bertil Roos with these cars or the capital

necessary to obtain them directly.

       67.      At the same time, Partenza was undermining Macchio’s relationship with his own

employees.

       68.      By forcing expenses down on to Bertil Roos’s books and undermining Macchio’s

effectiveness as president, IRG and Partenza artificially suppressed Bertil Roos’s profitability,

and thus its fair market value.

       69.      Nevertheless, Macchio was able to overcome the difficulties caused by IRG and

Partenza and shepherded Bertil Roos to a successful 2018.

       70.      In fact, Macchio was able to hit and exceed his financial targets, set by IRG, by

more than 50%.

       71.      As a result, Macchio earned a $25,000 bonus under the terms of his Agreements.

       72.      This bonus was withheld by IRG and Bertil Roos without justification, for

approximately six months.

                        IRG Begins Its Campaign To Force Macchio Out
       73.      In early 2019, IRG and Partenza began the final stages of their plan to force

Macchio out of Bertil Roos and take his interest in the company for IRG.

       74.      By this point, Partenza had become openly hostile to Macchio, including in front

of Bertil Roos employees and customers.

       75.      Often, Partenza would address Bertil Roos employees directly and request that

they communicate with him rather than Macchio, despite Macchio’s role as president.

       76.      Partenza also made statements to employees that Macchio “would never be back at

work at Bertil Roos,” creating uncertainty and division within these employees.




                                                  10
             Case 2:19-cv-03830-PD Document 1 Filed 08/23/19 Page 11 of 20




       77.      Partenza and IRG also limited and then eliminated the ability of Macchio and other

Bertil Roos employees to write checks to vendors, harming those relationships and making it

nearly impossible to operate the business.

       78.      In May of 2019, Partenza began openly threatening to fire Macchio.

       79.      However, under the terms of the Operating Agreement and the Offer Letter, if

Partenza fired Macchio without cause, Macchio would eventually be able to sell his interest in

Bertil Roos (a) $350,000 or (b) the sum that is the product of 4.5 multiplied by the Company’s

EBITDA for the previous 12 months multiplied by the percentage Membership Interest.

       80.      Likewise, IRG would be required to pay at least $350,000 to obtain Macchio’s

30% membership interest.

       81.      However, the Operating Agreement also provided that “the purchase price for

Dennis’ Membership Interest will be equal to the Fair Value of his Membership Interests in the

event Dennis is terminated by the Company or its Affiliates for Cause.” See Exhibit B at ¶9.6(a).

       82.      “Fair Value,” as defined in the Operating Agreement, means: “the amount

determined by the Board at which a Membership Interest would change hands between a willing

seller and a willing buyer when neither is under compulsion and when both have reasonable

knowledge of the relevant facts.”

       83.      Thus, in order to avoid paying Macchio at least $350,000 for his Membership

Interest in Bertil Roos, IRG and Partenza would need to (a) fire Macchio for cause, (b) have the

Board of Directors –absent Macchio – revalue the Company at some nominal figure; and (c)

exercise IRG’s right of repurchase, triggered by Macchio’s termination, based on whatever lower

number IRG decided on for Bertil Roos’s “value.”

       84.      This is precisely what IRG and Partenza did.




                                                11
             Case 2:19-cv-03830-PD Document 1 Filed 08/23/19 Page 12 of 20



                         IRG and Partenza Fire Macchio from Bertil Roos
       85.       First, on July 23, 2019, Partenza and IRG fired Macchio, purportedly for cause.

See Exhibit E.

       86.       “Cause,” under the terms of the Operating Agreement, is defined as:

                  (i) Dennis’ repeated failure to perform substantially his duties as
                 an employee of or service provider to the Company or any of its
                 Affiliates, which failure has continued unremedied for more than
                 30 days after the Company has provided written notice thereof; (ii)
                 Dennis’ dishonesty, incompetence, willful misconduct, gross
                 negligence, or breach of fiduciary duty; (iii) any conviction of, or
                 the entering of a plea of guilty or nolo contendere to, a crime that
                 constitutes a felony, or any willful or material violation by Dennis
                 of any federal, state or foreign securities laws; (iv) any conviction
                 of any other criminal act or act of material dishonesty, disloyalty or
                 misconduct by Dennis that has a material adverse effect on the
                 property, operations, business or reputation of the Company or any
                 of its Affiliates; (v) the unlawful use (including being under the
                 influence) or possession of illegal drugs by Dennis on any
                 premises of the Company or any of its Affiliates while performing
                 any duties or responsibilities with the Company or any of its
                 Affiliates; (vi) the violation by Dennis of any other rule or policy
                 of the Company or its Affiliates, provided, however, to the extent
                 such violation is wholly curable, such violation has continued
                 unremedied for more than 30 days after the Company has provided
                 written notice thereof; or (vii) the breach by Dennis of any written
                 covenant or agreement with the Company or any of its Affiliates
                 not to disclose any confidential information or not to compete or
                 interfere with the Company or any of its Affiliates.

See Exhibit B, “Definitions.”
       87.       As the basis for “cause,” IRG and Partenza pointed the payment of a prior debt of

Macchio’s racing to Pocono raceway by Bertil Roos at Macchio’s direction. However, IRG and

Partenza were aware of this payment, which occurred nearly 18 months early, in early 2018, and

that it was part of an arrangement whereby Bertil Roos would receive substantially reduced track

fees for many years.




                                                  12
             Case 2:19-cv-03830-PD Document 1 Filed 08/23/19 Page 13 of 20




       88.      Most importantly, IRG and Partenza were aware of this payment and arrangement

at the time it was entered into more than a year prior, and voiced no objection until Macchio’s

termination.

       89.      Likewise, IRG and Partenza purport to find “cause” for Macchio’s termination in

the alleged failure to transfer cash from the operation of Macchio’s racing school to Bertil Roos in

connection with the closing. Even if true, which Macchio disputes, these events concern the

interpretation of the operating agreement and relate to the closing of the joint venture nearly two

years prior. As these circumstances do not Macchio’s role as president of Bertil Roos, they

cannot form the basis for “cause” as defined by the Operating Agreement.

       90.      Beyond these stale events, IRG and Partenza attempt to base their cause

determination on standard business performance disputes, like the payment of bonuses to

employees, treatment of sales and payroll taxes, charges for supplies, phone usage and print jobs,

and the purchase of cars, and disputes over financial statements. See Exhibit E at p.2.

       91.      Tellingly, Macchio never received previous written notice of any of these issues.

       92.      Equally tellingly, Macchio was not requested or permitted to attempt to cure any of

these alleged “breaches.”

       93.      Indeed, on same day that IRG and Partenza brought these alleged issues to

Macchio’s attention, he was terminated without cause and told to clean out his office.

       94.      IRG and Partenza made sure to note that “Pursuant to Section 9.6(a) of the

Operating Agreement and in light of the termination of your employment for Cause and your

material breach of the Asset Purchase Agreement, the aggregate purchase price to be paid for your

Membership Interests is equal to the “Fair Value” of such Membership Interests as determined by

the Board. The Board is in the process of determining the Fair Value of your Membership

Interests and will inform you of the purchase price and payment terms in due course.”




                                                 13
             Case 2:19-cv-03830-PD Document 1 Filed 08/23/19 Page 14 of 20




       95.      In other words, having fired Macchio for cause, Partenza and IRG would not

decide what they would pay Macchio for his 30% interest in Bertil Roos, and would let him know

“in due course.”

       96.      No repurchase price was provided to Macchio at that time.

       97.      Lastly, Partenza notified Macchio that IRG expected him to remain bound by his

restrictive covenants.

       98.      Despite the efforts by Partenza and IRG to manufacture “cause” for Macchio’s

termination, no such justification existed at the time of Macchio’s termination.

       99.      In terminating Macchio for cause, IRG breached the Operating Agreement.

       IRG “Revalues” Bertil Roos at $10,000, and Attempts to Repurchase Macchio’s
                          Interest at a 99% Reduction In Price
       100.     Having been terminated from Bertil Roos and unable to earn a living in his chosen

industry due to IRG’s threats to enforce restrictive covenants, Macchio received a letter from

Partenza and IRG after business hours on August 21, 2019. See Exhibit F.

       101.     The letter made reference to Macchio’s previous termination and the election of

Bertil Roos to repurchase Macchio’s 30% interest. Id.

       102.     For the first time, however, IRG and Partenza informed Macchio that the Board

had “revalued” Bertil Roos at $10,000.

       103.     Thus, for the first time, IRG and Partenza informed Macchio that they were forcing

him to sell his 30% interest in Bertil Roos for $3,000, a more than 99% reduction in the minimum

purchase price set by the Operating Agreement.

       104.     IRG and Partenza demanded that Macchio execute an Assignment Agreement

conveying his Membership Interest to Bertil Roos by 3pm the following afternoon.




                                                 14
           Case 2:19-cv-03830-PD Document 1 Filed 08/23/19 Page 15 of 20




       105.    In other words, IRG and Partenza gave Macchio less than a day after informing

him for the first time that it had reduced the value of his Membership Interest by 99% to turn that

Interest over to Bertil Roos and IRG.

       106.    The notice provided in the July 23 letter is inadequate as a “Repurchase Right

Notice” as defined by the Operating Agreement.

       107.    IRG and Partenza provided no information about the Board’s decision to revalue

Bertil Roos, the information it considered in doing so, the industry comparators it used, or any

other metrics relied upon by the Board in reaching that figure.

       108.    Macchio was not consulted by the Board in their effort to “value” Bertil Roos.

       109.    By any objective measurement, Bertil Roos is worth far in excess of $10,000.

       110.    The Board’s “revaluation” of Bertil Roos is unsupported, unjustified and a breach

of the operating agreement.

       111.    On August 22, 2019, counsel for Macchio wrote to counsel for IRG, objecting to

the lack of notice concerning the valuation and repurchase price of Macchio’s membership

interest, the unjustified and unsupported revaluation of the company, and the unnecessary demand

that Macchio execute an assignment in less than 24 hours. See Exhibit G.

       112.    No response was provided.

       113.    By failing to provide adequate notice to Macchio concerning IRG’s efforts to

repurchase his Interest, by unilaterally revaluing his Interest without justification or support, and

by forcing the conveyance of that Interest to Bertil Roos without Macchio’s consent, IRG and

Bertil Roos are in breach of their Agreements with Macchio.

       114.    Now unable to work in his chosen field, and with the equity built over two decades

in jeopardy, Macchio is left with no alternative but to expend resources in bringing this lawsuit.




                                                  15
           Case 2:19-cv-03830-PD Document 1 Filed 08/23/19 Page 16 of 20



                                              COUNT I
                                        Declaratory Judgment
                                        (Against Bertil Roos)
        115.    Macchio repeats, realleges and incorporates by reference the prior allegations of

this Complaint, as if fully set forth herein.

        116.    Courts have been historically reluctant to enforce contracts that place restraints on

trade or hinder the ability of an individual to earn a living.

        117.    As restraints of trade, covenants restricting the ability of an individual to work are

universally disfavored.

        118.    When an individual is terminated by an employer, Courts in equity are loathe to

allow that same employer to both discard an employee as worthless and restrict that employee

from competing.

        119.    Bertil Roos involuntarily terminated the employment of Macchio.

        120.    In so doing, Bertil Roos forfeited its right to enforce contractual covenants against

Macchio that would prevent him from obtaining a job in his chosen field.

        121.    Furthermore, in unilaterally “revaluing” Macchio’s Membership Interest in Bertil

Roos at $3,000, Bertil Roos eliminated the consideration paid to Macchio in exchange for his

agreements not to compete.

        122.    Despite the above, Bertil Roos has informed Macchio that it intends to attempt to

enforce his noncompete agreements, and has threatened to do so.

        123.    Thus, an actual controversy exists between Macchio and Bertil Roos concerning

the restrictive covenants.

        124.    Under these circumstances, it would be grossly inequitable to permit Bertil Roos to

terminate Macchio’s employment and devalue his Membership Interest to nearly nothing, all

while preventing him from working in his chosen field.




                                                   16
            Case 2:19-cv-03830-PD Document 1 Filed 08/23/19 Page 17 of 20




          125.   Under these circumstances, Bertil Roos has no legitimate interest in enforcing the

restrictive covenants.

          126.   Macchio is entitled to a declaration that the restrictive covenants in the Operating

Agreement and the Offer Letter are unenforceable and unnecessary to protect Bertil Roos’s

legitimate interests, and that he is free to engage in competitive employment.

                                             COUNT II
                                         Breach of Contract
                                       (Against All Defendants)
          127.   Macchio repeats, realleges and incorporates by reference the prior allegations of

this Complaint, as if fully set forth herein.

          128.   As set forth in detail above, each of the Defendants entered into a lawful and

enforceable Agreement with Macchio. See Exhibits A and B.

          129.   In failing to timely pay Macchio’s $25,000 bonus, Defendants breached the Offer

Letter.

          130.   In terminating Macchio for cause, Defendants breached the Operating Agreement

and the Offer.

          131.   In failing to notify Macchio of the grounds for his alleged termination and in

failing to allow him a period of time to cure any alleged breaches, Defendants breached the

Operating Agreement.

          132.   In unilaterally “revaluing” Bertil Roos, such that Macchio’s Membership Interest

was reduced in value from at least $350,000 to $3,000, Defendants breached the Operating

Agreement.

          133.   In failing to provide an adequate Repurchase Event Notice to Macchio, Defendants

breached the operating agreement.




                                                   17
           Case 2:19-cv-03830-PD Document 1 Filed 08/23/19 Page 18 of 20




        134.    In unilaterally and without Macchio’s consent deeming Macchio’s Membership

Interest in Bertil Roos to be assigned to Bertil Roos, Defendants breached the operating

agreement.

        135.    Macchio has adhered to and performed any and all of its obligations under the

Operating Agreement and Offer Letter.

        136.    As a result of Defendants’ breaches, Macchio has suffered actual damages.

        137.    As a result of Defendants’ breaches, Defendants have been unjustly enriched.

        138.    As a result of Defendants’ breaches, Macchio has incurred expenses and attorneys’

fees.

                                           COUNT III
                          Breach of Duty of Good Faith and Fair Dealing
                                     (Against All Defendants)
        139.    Macchio repeats, realleges and incorporates by reference the prior allegations of

this Complaint, as if fully set forth herein.

        140.    As set forth in detail above, each of the Defendants entered into a lawful and

enforceable Agreement with Macchio. See Exhibits A and B.

        141.    A party to a contract must not act in bad faith, dishonestly, or with improper

motive to destroy or injure the right of the other party to receive the benefits or reasonable

expectations of the contract.

        142.    As described above, Defendants have breached their duty of good faith and fair

dealing to Macchio by, inter alia, terminating Macchio without just cause, unilaterally devaluing

Macchio’s Membership Interest by at least 99% and failing to provide adequate notice to Macchio

of the unilateral repurchase of his Interest.




                                                  18
           Case 2:19-cv-03830-PD Document 1 Filed 08/23/19 Page 19 of 20




         143.   Defendants have further breached their duty of good faith and fair dealing by

undermining Macchio’s right to receive the benefits due to him under the contracts by engaging in

a scheme to obtain Macchio’s Membership Interest without fair consideration.

         144.   As a result of Defendants’ breaches, Macchio has suffered actual damages.

         145.   As a result of Defendants’ willful, wanton and extreme conduct, Macchio is

entitled to punitive damages.

                                          COUNT IV
                         Pennsylvania Wage Payment and Collection Law
                                      (Against Bertil Roos)


         146.   Macchio repeats, realleges and incorporates by reference the prior allegations of

this Complaint, as if fully set forth herein.

         147.   Under the terms of the Offer Letter, Macchio was due a bonus payment of $25,000

no later than December 31, 2018.

         148.   Prior to December 31, 2018, Macchio had satisfied all conditions precedent to

obtain this bonus.

         149.   Bertil Roos failed to pay Macchio’s bonus on or before December 31, 2018.

         150.   Bertil Roos offered no valid justification or excuse for failing to pay Macchio’s

bonus.

         151.   No good faith dispute existed over Macchio’s entitlement to this bonus.

         152.   Under the Pennsylvania Wage Payment and Collection Law (“WPCL”, this bonus

is considered “wages,” as defined by the act. See 43 P.S. 206.1 et seq.

         153.   The WPCL imposes liquidated damages for wages remaining unpaid for thirty or

more days beyond the date that such wages are due and owing to an employee.

         154.   Bertil Roos failed to pay Macchio’s bonus for more than 30 days beyond the date

that it was due and owing to Macchio.


                                                  19
          Case 2:19-cv-03830-PD Document 1 Filed 08/23/19 Page 20 of 20




       155.   As such, Macchio is entitled to liquidated damages of 25% of the amount of

unpaid wages, or $6,250.

       156.   Macchio is also entitled to recover his reasonable attorneys’ fees in pursuing

satisfaction of his wage claim, as such fees are mandatory under the WPCL.

                                   REQUEST FOR RELIEF
        WHEREFORE, having alleged this Complaint against Defendants, Macchio prays that

the Court award the following relief:

               (a)     A declaration that the restrictive covenants in the Operating Agreement

and the Offer Letter are unenforceable and unnecessary to protect Bertil Roos’s legitimate

interests, and that Macchio is free to engage in competitive employment.

               (b)     Judgment against Defendants for damages in an amount to be proven at

trial, including actual, punitive and statutory damages;

               (c)     Attorneys’ fees, costs and such other and further relief as this Court deems

just and equitable; and

               (d)     Plaintiff demands a trial by jury on all claims on which he is so entitled.

                                              Respectfully submitted,

                                              COZEN O’CONNOR


Dated: August 23, 2018
                                              Jonathan R. Cavalier (PA 206063)
                                              1650 Market Street, Suite 2800
                                              Philadelphia, PA 19103
                                              Phone: (215) 665-2776
                                              jcavalier@cozen.com

                                              Counsel for Plaintiff
                                              Dennis Macchio




                                                 20
